Citation Nr: 0739812	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-39 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted an increased 
disability rating for the veteran's bilateral hearing loss 
from noncompensable to 20 percent disabling.  

The veteran submitted a timely notice of disagreement in 
September 2005 and perfected the appeal in November 2005.  A 
rating decision dated in May 2006 increased the veteran's 
disability rating for his bilateral hearing loss from 20 to 
30 percent disabling.  Since the disability rating assigned 
during the appeal for bilateral hearing loss does not 
constitute a full grant of the benefits sought, the issue 
concerning the degree of disability remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The veteran testified before the undersigned Acting Veterans 
Law Judge in June 2007, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2007) and who participated in this decision.  A 
transcript of that proceeding has been associated with the 
claims folder.  At that time, the veteran submitted 
additional medical evidence, with the corresponding waiver of 
agency of original jurisdiction consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.



REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claim.

The RO/AMC must obtain any medical records from the VA 
medical centers in Jackson, Mississippi and Memphis, 
Tennessee from 2006 to the present.  The RO/AMC must also 
request any additional hearing loss treatment records from 
the veteran's private physicians.

The Board notes that the veteran was last afforded a VA 
audiological examination in March 2006.  During the veteran's 
hearing, he testified that in July 2006, a tympanoplasty was 
performed on his right ear for a tympanic membrane 
perforation by John J. Shea III, M.D.  See Travel Board 
hearing transcript.  The veteran testified that since his ear 
surgery, he has experienced a multitude of right ear 
infections, precluding him from wearing his hearing aides.  
The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Given the veteran's right 
ear surgery and his complaints of ear infections since his 
last examination, he must be afforded a new VA audiological 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any 
outstanding treatment records from the 
VA Medical Centers in Jackson, 
Mississippi and Memphis, Tennessee, 
from 2006 to the present.  The RO/AMC 
must also request any additional 
hearing loss treatment records from the 
veteran's private physicians, in 
particular John J. Shea III, M.D., from 
2006 to the present.

2.  After obtaining the aforementioned 
records, the veteran should be afforded 
a new VA audiological examination.  The 
veteran's claims folder should be 
reviewed in conjunction with the 
examination.  The examiner should 
determine the current level of severity 
of the veteran's bilateral hearing 
loss, paying particular attention to 
the veteran's right ear tympanoplasty 
and resulting ear infections.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for an increased 
disability evaluation for bilateral 
hearing loss should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, this issue should 
be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).



